Order entered June 11, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01634-CV

                         SHAMOUN & NORMAN, LLP, Appellant

                                               V.

                              ALBERT G. HILL, JR., Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-14714-H

                                           ORDER
       We GRANT appellant’s June 9, 2014 third motion for an extension of time to file a brief.

Appellant shall file its brief on or before July 16, 2014. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE